Citation Nr: 9926400	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT) as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

The claim of entitlement to service connection for PCT as a 
result of exposure to herbicides is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PCT as a 
result of exposure to herbicides is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for PCT as a result of 
exposure to herbicides is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  There must be 
more than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In order for a claim to be considered well grounded, 
there must be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for disability 
resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  A veteran who, during active service, served in the 
Republic of Vietnam, during the Vietnam Era, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  If a veteran 
was exposed to a herbicide agent during active service and 
PCT becomes manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to a herbicide agent during active service, PCT shall be 
service connected even though there is no record of such 
disease during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  

The veteran's DD Form 214 reflects that he had active service 
in Vietnam, during the Vietnam Era, from June 28, 1970, to 
June 19, 1971.  The report of the veteran's June 1971 service 
separation examination does not indicate any pertinent 
abnormality.  Competent medical evidence reflects that the 
veteran currently has PCT.  Since he has one of the diseases 
listed in 38 C.F.R. § 3.309(e), he is presumed to have been 
exposed to a herbicide agent during his service in Vietnam 
during the Vietnam Era.  See McCartt v. West, 
12 Vet.App. 164, 168 (1999).  

Private treatment records from the Wooster Clinic reflect 
that the veteran was first seen in 1994 when a diagnosis of 
PCT was first indicated.  A September 1995 record reflects 
that the veteran reported that he had recurring lesions of a 
three-year duration.  

In order for the veteran's claim for service connection for 
PCT as a result of exposure to herbicides to be well 
grounded, he must submit competent medical evidence that he 
currently has PCT and that it is related to his active 
service or that it was manifest to a degree of 10 percent or 
more within a year after the last date on which he was 
exposed to a herbicide during active service.  There is 
competent medical evidence that the veteran currently has PCT 
but there is no competent medical evidence that reflects that 
his PCT existed during service or that it became manifest to 
a degree of 10 percent or more within one year after the last 
date of exposure to herbicide during active service or that 
his currently manifested PCT is related to service.  The 
veteran has indicated his belief that his PCT is related to 
exposure to herbicides during service, but he is not 
qualified, as a lay person, to furnish medical opinions or 
diagnoses, as such matters require medical expertise.  
Espiritu, at 494-95.  In the absence of any competent medical 
evidence indicating that the veteran's PCT existed during 
service, within one year following his final exposure during 
service, or that the currently manifested PCT is related to 
service, the veteran has not met his burden of submitting 
evidence that his claim for service connection for PCT as a 
result of exposure to herbicides is well grounded.  Caluza.  

Although the Board has disposed of the veteran's claim on 
grounds different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim is well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for disability compensation for the above-discussed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Evidence of a well-grounded claim for service connection for 
PCT as a result of exposure to herbicides not having been 
submitted, the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

